DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I and Species A, represented in Figs. 1-17, encompassing claims 1-3, 6, and 8 is acknowledged.
	
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 1 recites in lines 8-9 “surfaces included in the plurality of planned regions, in the second main surface”.
	It is indefinite as to how the plurality of planned regions of the second main surface, which is a single surface of the semiconductor substrate in lines 3-4 of the current claim, can have a plurality of “surfaces”.
	All claims depending on claim 1 incorporate the same issues.
For the purposes of compact prosecution, the interpretation will be taken that the quoted limitations mean “areas included in the plurality of planned regions, in the second main surface”.

6.	Claim 6 recites “the textured region is formed on each of the surfaces included in the plurality of planned regions”.
	It is indefinite as to how the plurality of planned regions of the second main surface, which is a single surface of the semiconductor substrate in lines 3-4 of claim 1, can have a plurality of “surfaces”.
areas of the second main surface included in the plurality of planned regions”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamamoto et al. (WO 2010110317 A1, see attached translation), hereinafter as Yamamoto.

8.	Regarding Claim 1, Yamamoto discloses a method for manufacturing a back-illuminated semiconductor photodetector (see at least Figs. 1-6 & 21 and pg. 2 “back-illuminated solid-state imaging device 100”), the manufacturing method comprising:
a step of providing a semiconductor substrate (element 4, see pg. 3 “semiconductor substrate 4”) including a first main surface (first bottom main surface in the provided perspective view) and a second main surface (second top main surface in the provided perspective view) opposing each other and including a first semiconductor region (element 4C, see pg. 2 “P-type semiconductor substrate 4C”) of a first conductivity type (first p-type), the semiconductor substrate including a plurality of planned regions (see in particular Figs. 3 & 21 area of each pixel having the structure of Fig. 4 and see pg. 3 “Note that the intersection region between the transfer electrodes mM of each CCD channel nN and this number in FIG. 3, constituting each pixel (reference pixel PIXEL in Figure 21). FIG. 4 is a longitudinal sectional view of a pixel obtained by cutting one pixel along the XZ plane.”) where a plurality of second semiconductor regions (elements 4A of each respective pixel, see pg. 3 “N-type semiconductor layer 4A”) of a second conductivity type forming pn junctions with the first semiconductor region are going to be formed (junction between element 4A and 4C, see pg. 4 “The P-type semiconductor substrate 4C and the N-type semiconductor layer 4A are in contact with each other to form a PN junction”), in a side of the second main surface (see in particular Fig. 4);
a step of forming a textured region (see in particular Fig. 6(d) and pg. 5 “a plurality of recesses DP are formed in the region to be the light detection surface of the semiconductor substrate 4 (FIG. 6D)”) on surfaces included in the plurality of planned region, in the second main surface (textured region formed in the second top main surface for each of the plurality of planned pixel regions); and
a step of forming the plurality of second semiconductor regions in the plurality of planned regions after forming the textured region (see Fig. 6(f) and pg. 5 “N-type impurities are ion-implanted into the semiconductor substrate through the insulating layer 3 to form an N-type semiconductor layer 4A in a region immediately below the insulating layer 3”), wherein
the first main surface is a light incident surface of the semiconductor substrate (see Fig. 4 light incident on the first bottom main surface, and see pg. 4 “When the light image L is incident on the semiconductor substrate 4 from the back surface”).

Claim 2, Yamamoto discloses the manufacturing method according to claim 1, wherein the second semiconductor regions are formed along surface shapes of the textured regions (see Fig. 4 and 6(f)).

10.	Regarding Claim 3, Yamamoto discloses the manufacturing method according to claim 1, wherein the second semiconductor regions are formed due to adding impurities of the second conductivity type into the planned regions (see pg. 5 “N-type impurities are ion-implanted into the semiconductor substrate through the insulating layer 3 to form an N-type semiconductor layer 4A in a region immediately below the insulating layer 3”).

11.	Regarding Claim 6, Yamamoto discloses the manufacturing method according to claim 1, wherein the textured region is formed on each of the surfaces included in the plurality of planned regions (the textured region is formed in each area of the second main surface of the plurality of planned pixel regions).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Yamamoto et al. (WO 2010110317 A1, see attached translation), hereinafter as Yamamoto, in view of Her et al. (US 2014/0263958 A1).

13.	Regarding Claim 8, Yamamoto discloses the manufacturing method according to claim 3.
	Yamamoto does not disclose wherein the impurities of the second conductivity type are boron.
Her discloses wherein the impurities of the second conductivity type are boron (see Fig. 1 and [0016-0018] “The device substrate 102 is a silicon substrate doped with a p-type dopant such as boron (for example a p-type substrate) or an n-type dopant such as phosphorous or arsenic (an n-type substrate).” And “In one embodiment shown, the pixels 112 and 114 may be formed by performing a suitable implantation process on the device substrate 102 from the front side 104. The implantation process may include doping the device substrate 102 with a p-type dopant such as boron or an n-type dopant such as phosphorous or arsenic.”).
The conductivity type and implantation impurity ion for the first and second semiconductor regions which form the pn junctions as taught by Her is incorporated as the conductivity type and wherein the impurities of the second conductivity type are boron (see Yamamoto conductivity of the first semiconductor region element 4C is incorporated to be n-type and the second semiconductor region element 4A is incorporated to be p-type doped with boron impurities).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the conductivity type and implantation impurity ion for the first and second semiconductor regions which form the pn junctions as taught by Her incorporated as the conductivity type and implantation impurity ion for the first and second semiconductor regions which form the pn junctions of Yamamoto, wherein he combination discloses wherein the impurities of the second conductivity type are boron because the combination provides specific impurity ions for a pn junction of a back-illuminated semiconductor photodetector, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductivity type and impurity implantation in a similar device for another to obtain predictable results where n-type and p-type of the two semiconductor regions are provided as alternatives (see Her [0016-0018]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818